Citation Nr: 1822723	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a back condition
 
4.  Entitlement to an effective date prior to March 1, 2011, for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from July 1979 to August 1979, and in the United States Marine Corps from September 1982 to February 1986.. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The December 2011 rating decision denied the Veteran's claims for entitlement to service connection for hearing loss, sleep apnea, and a back condition.  The August 2014 rating decision granted the Veteran's claim for entitlement to service connection for tinnitus with an effective date of March 1, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claims may be adjudicated on the merits. 

While the Veteran's service treatment records from his service with the Air Force have been obtained, only the Veteran's induction examination is of record for the Veteran's active service with Marine Corps.  While it appears that the RO requested the Veteran's records from the Records Management Center (RMC), a negative response was received and there is no evidence that the RO made additional attempts to obtain the Veteran's records from other appropriate locations, and no formal finding of unavailability in the Veteran's file.  The RO requested that the Veteran provide any service treatment records that he may have in a March 2014 letter, but did not inform the Veteran that no records had been located for his period of service from September 1982 through February 1986.  Furthermore, there is no evidence of record indicating that the RO attempted to obtain a complete copy of the Veteran's service personnel records.  As the service treatment records and service personnel records may contain relevant supporting evidence, the AOJ should contact the National Personnel Records Center, or any other appropriate location, to request the Veteran's complete service treatment records and service personnel records for his period of service with the Marine Corps. 

Additionally, the Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claims for entitlement to service connection for sleep apnea and a back condition.  With respect to the Veteran's sleep apnea condition, his spouse provided a lay statement saying that she noticed that the Veteran would "stop breathing in his sleep" beginning in March 1984, which is during the time of the Veteran's active service.  See, buddy statement dated March 2011.  As to the Veteran's low back disability, the Veteran noted a specific incident in March 1983 in which he hurt is back and stated that he received treatment several times for this condition during his active service.  See, March 2011 statement.  As the Veteran's service treatment records are not of record, the Board notes that the Veteran's statements are considered credible as reports of in-service injuries.  However, as it stands, the Board finds that the evidence of record does not contain sufficient medical evidence to decide the Veteran's claims and accordingly, an examination is warranted to determine the nature and etiology of the Veteran's sleep apnea and back disabilities.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board notes that the Veteran received an examination in October 2011.  During the examination, the VA examiner noted that the Veteran had normal bilateral hearing.  See, October 2011 VA examination.  However, as the Veteran has continued to note problems related to hearing loss and as a significant amount of time has passed since the Veteran's last examination, the Board finds that the findings in the October 2011 VA examination may no longer reflect an accurate reflection of the Veteran's hearing loss.  Accordingly, the Board finds that a new examination is warranted to determine if there is now the presence of a hearing loss disability. 

Lastly, with respect to the Veteran's claim for entitlement to an earlier effective date prior to March 1, 2011, for the grant of tinnitus, the Board notes that the outstanding records could contain evidence relevant to this claim and the Board will therefore defer any action until the additional development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records, to include obtaining any necessary authorizations, and associate any new medical records with the Veteran's claims file. 
 
2.  The AOJ should contact the NPRC and any other appropriate location to request the Veteran's complete service personnel and service treatment records for his period of service between September 1982 and February 1986 with the Marine Corps.  

If any of the requested records remain unavailable, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determine that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran, to include notice of alternative sources of evidence that may substitute for any missing service treatment records. 

3.  After completing the above development, the Veteran should be afforded VA examinations to determine the nature and etiology of his hearing loss, sleep apnea, and back disabilities.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether the Veteran meets the regulatory criteria for a hearing loss disability for VA purposes for both his right and left ear.  If hearing loss is present, the examiner is asked to provide an opinion as to whether it is at least as likely as not related to the Veteran's active duty service. 

b.  Determine whether the Veteran's sleep apnea had its onset in or is otherwise etiologically related to the Veteran's active duty service.  The examiner is specifically asked to address the March 2011 lay statement provided by the Veteran's spouse regarding the Veteran's respiratory difficulty while sleeping in 1984. 

c.  Determine whether the Veteran's current back disability had its onset in or is otherwise etiologically related to the Veteran's active duty service.  The examiner is specifically asked to address the Veteran's March 2011 statement in which he states that he suffered an injury to his back in March 1983 and received treatment for it while in service.  

In providing these opinions, the examiner is instructed to consider the Veteran's reports of in-service injury as credible in light of the missing service treatment records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

